SENTENCIA
El 20 de septiembre de 1988 se celebró juicio por tribunal de derecho al acusado apelante Félix Juan Cabello Mulero. Éste fue encontrado culpable por infracción al Art. 411A de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. sec. 2411a. El 2 de diciembre de 1988 fue senten-ciado a cumplir veinte (20) años de reclusión. Inconforme, apeló planteando la comisión de cuatro (4) errores.
Luego de examinados y analizados los autos originales y la exposición narrativa de la prueba, y de haber estudiado y evaluado los planteamientos de las partes expuestos en sus respectivos alegatos, determinamos que los errores se-ñalados no se cometieron. Procede confirmar la sentencia apelada.

*164
Se dicta sentencia que confirma la apelada.

Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón emitieron unas opiniones concurrentes. El Juez Asociado Señor Her-nández Denton emitió una opinión disidente, a la cual se unió el Juez Presidente Señor Andréu García. El Juez Aso-ciado Señor Fuster Berlingeri no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General

— O —